Cite as 2014 Ark. App. 416



                 ARKANSAS COURT OF APPEALS

                                       DIVISION IV
                                       No. CR-14-61

                                               Opinion Delivered   June 18, 2014

                                        APPEAL FROM THE JEFFERSON
 DAMIEN CRUMP                           COUNTY CIRCUIT COURT
                              APPELLANT [NO. CR-2002-363]

 V.                                            HONORABLE BERLIN C. JONES,
                                               JUDGE
 STATE OF ARKANSAS
                                 APPELLEE AFFIRMED; MOTION TO
                                          WITHDRAW GRANTED


                             RHONDA K. WOOD, Judge


       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k)(1) of the

Rules of the Arkansas Supreme Court and Court of Appeals, Damien Crump’s attorney

brings this no-merit appeal along with a motion asking to be relieved as counsel. The

motion to withdraw is accompanied by a brief, including both a discussion of all matters in

the record that might arguably support an appeal and a statement as to why counsel

considers the points to be incapable of supporting a meritorious appeal. Crump filed pro se

points. We affirm and grant counsel’s motion to withdraw.

       The circuit court found Crump guilty of a felony hot-check violation and ordered

sixty months of probation subject to written conditions. The court extended his probation

twice for violating written conditions, including not reporting to his probation officer, not

paying his fines, fees, and restitution, not completing his community service, and
                                Cite as 2014 Ark. App. 416


committing new criminal offenses. The State filed a third petition to revoke alleging that

Crump violated his probation by testing positive for THC, failing to report to his

probation officer, failing to pay his fines and restitution, failing to complete his required

community service, and failing to complete his GED. The circuit court revoked his

probation, sentencing him to a total term of seven years’ imprisonment in the Arkansas

Department of Correction.

       The State needs to show only one violation of probation in order to sustain a

revocation. Phillips v. State, 101 Ark. App. 190, 272 S.W.3d 123 (2008). Here, there was

testimony from Crump’s probation officer that he tested positive for THC in violation of

his probation. This was sufficient evidence for the court to find that Crump violated his

terms and conditions.

       In his pro se points for reversal, Crump argues 1) that he did obtain his GED, but

did not realize the probation officer never received the certificate; 2) that he could not

obtain a job because he was at home taking care of his wife and child; 3) that the

probation officer that testified in his case should have come from the Little Rock office

instead of the Pine Bluff office; and 4) that the circuit court judge that heard his case may

have been tired and frustrated when he presided over Crump’s hearing. Pro se points

three and four were not raised at the hearing below and therefore we cannot consider

them on appeal. Williams v. State, 375 Ark. 132, 289 S.W.3d 97 (2008). Crump testified as

to points one and two, but the trial court did not find him credible. However, even had

the proof been insufficient to revoke for failure to pay fines and failure to obtain his GED,




                                             2
                                 Cite as 2014 Ark. App. 416


Crump admitted that he failed to report to his probation officer, and there was also

evidence that he failed a drug test.

       From our review of the record and the brief presented to us, we find that counsel

has complied with the requirements of Rule 4-3(k)(1) and hold that there is no merit to

this appeal. Accordingly, counsel’s motion to withdraw is granted and the revocation is

affirmed.

       Affirmed; motion to withdraw granted.

       HARRISON and GRUBER, JJ., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

       Dustin McDaniel, Att’y Gen., by: Pamela A. Rumpz, Ass’t Att’y Gen., for appellee.




                                              3